Exhibit REPLACEMENT DIRECTOR COMPENSATION AGREEMENT AND MUTUAL RELEASE This Replacement Director Compensation Agreement and Mutual Release (this “Agreement”) is entered into as of December 16, 2009 (the “Effective Date”) by and between Deckers Outdoor Corporation, a Delaware corporation (the “Company”) and Rex Licklider, an individual (the “Director”).Company and Director are herein referred to from time to time as the “Parties.” R E C I T A L S A.WHEREAS, Director has served as a director of the Company since September 1993; B.WHEREAS, on December 31, 1996, Director was entitled to receive 4,391 shares of common stock of the Company (the “Shares”) as compensation for his services as a director of the Company; C.WHEREAS, it appears that the Company never contacted the Company’s transfer agent in connection with the Director’s account with the transfer agent to update the Director’s address or provide any other potential contact information for the Director; D.WHEREAS, Director never received a certificate for the Shares from the Company’s transfer agent and the Shares were escheated to the State of California (the “State”) on September 22, 2001; E.WHEREAS, the Shares were subsequently sold on the open market by the State and the Director was subsequently repaid the sales proceeds from the State, however, the Shares to which the Director was originally entitled were not replaced; F.WHEREAS, the Director never received the Shares for consideration of his services as a director of the Company and therefore, the Company desires to provide the
